--------------------------------------------------------------------------------


AMENDMENT NO. 1 AND WAIVER

Dated as of August 29, 2002

to

RECEIVABLES LOAN AGREEMENT

Dated as of January 22, 2002

     THIS AMENDMENT NO. 1 AND WAIVER (this “Amendment and Waiver”) dated as of
August 29, 2002 is entered into by and among AGERE SYSTEMS RECEIVABLES FUNDING
LLC, a Delaware limited liability company (the “Borrower”), AGERE SYSTEMS INC.,
a Delaware corporation, as collection agent (the “Collection Agent”) the
entities parties hereto as “CONDUIT LENDERS”, “RELATED COMMITTED LENDERS” and
“LENDER AGENTS” and WESTDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK BRANCH, as
agent for the Lenders (in such capacity, the “Agent”).

PRELIMINARY STATEMENTS

     A. The Borrower, the Conduit Lenders, the Related Committed Lenders, the
Lender Agents and the Agent are parties to that certain Receivables Loan
Agreement dated as January 22, 2002 (as amended or otherwise modified prior to
the date hereof, the “Receivables Loan Agreement”). Capitalized terms used and
not otherwise defined herein shall have the meanings ascribed to them in the
Receivables Loan Agreement.

     B. The Borrower has requested a waiver with respect to any Termination
Event that may arise under Receivables Loan Agreement by reason of any breach of
the covenant set forth in Section 6.01(b) of the Agere Credit Facility with
respect to the fiscal quarter ended September 30, 2002. The Conduit Lenders, the
Related Committed Lenders, the Lender Agents and the Agent have agreed to grant
such waiver on the terms and conditions hereinafter set forth.

     C. The parties hereto have also agreed to amend the Receivables Loan
Agreement on the terms and conditions hereinafter set forth.

     NOW, THEREFORE, in consideration of the premises set forth above, and other
good and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

     SECTION 1. Waiver. The Conduit Lenders, the Related Committed Lenders, the
Lender Agents and the Agent hereby waive any Termination Event that may arise
under the Receivables Loan Agreement by reason of any breach of the covenant set
forth in Section 6.01(b) of the Agere Credit Facility with respect to the fiscal
quarter ended September 30, 2002.



--------------------------------------------------------------------------------

     SECTION 2. Amendments. The Receivables Loan Agreement is hereby amended as
follows:

     2.1 Clause (xiii) of the definition of “Eligible Receivable” is amended in
its entirety to read as follows:


       “(xiii) the aggregate outstanding balance of which, when added to the
aggregate outstanding balance of Eligible Receivables originated by Agere
Systems Singapore Pte. Ltd., would not cause the aggregate outstanding balance
of Eligible Receivables originated by Agere Systems Singapore Pte. Ltd. to
exceed 60% of the Eligible Receivables Balance.”


     2.3 The definition of “Loss and Dilution Reserve” is amended in its
entirety to read as follows:


       “Loss and Dilution Reserve” means, at any time, the product of (i) the
greater of (a) 10% and (b) the sum of (x) 2.5 times the average Delinquency
Ratio for the most recent three Settlement Periods plus (y) 2.5 times the
average Dilution Ratio for the most recent three Settlement Periods multiplied
by (ii) the Eligible Receivables Balance at such time.


     SECTION 3. Conditions Precedent. This Amendment and Waiver shall become
effective and be deemed effective as of the date hereof upon satisfaction of the
following conditions precedent:

     3.1 The Agent shall have received counterparts of this Amendment and Waiver
duly executed by the Borrower, the Collection Agent, the Lenders, the Lender
Agents and the Agent.

     3.2 The Agent shall have received for the account of the Related Committed
Lenders in each Lender Group in accordance with their respective pro rata shares
an amendment fee equal to 0.20% of the Aggregate Commitment.

     3.3 Each Lender Agent shall have received such approvals and ratings
confirmations, if any, as are required for its Related Conduit Lender with
respect to this Amendment and Waiver.

     3.4 The Borrower shall have paid all fees and expenses of counsel for the
Agent incurred by the Agent in connection with the transactions contemplated
hereby through the date hereof.

     SECTION 4. Covenants, Representations and Warranties of the Borrower and
Collection Agent.

     4.1 Upon the effectiveness of this Amendment and Waiver, each of the
Borrower and the Collection Agent hereby reaffirms all covenants,
representations and warranties made by it in the Receivables Loan Agreement and
agrees that all such covenants, representations and warranties shall be deemed
to have been remade as of the effective date of this Amendment and Waiver.

2

--------------------------------------------------------------------------------

     4.2 Each of the Borrower and the Collection Agent hereby represents and
warrants that (i) this Amendment and Waiver constitutes the legal, valid and
binding obligation of such party, enforceable against such party in accordance
with its terms and (ii) upon the effectiveness of this Amendment and Waiver, no
Termination Event shall exist under the Receivables Loan Agreement.

     SECTION 5. Reference to and Effect on the Receivables Loan Agreement.

     5.1 Upon the effectiveness of this Amendment and Waiver, each reference in
the Receivables Loan Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” “hereby” or words of like import shall mean and be a reference to the
Receivables Loan Agreement as amended hereby, and each reference to the
Receivables Loan Agreement in any other document, instrument and agreement
executed and/or delivered in connection with the Receivables Loan Agreement
shall mean and be a reference to the Receivables Loan Agreement as amended
hereby.

     5.2 Except as specifically amended hereby, the Receivables Loan Agreement
and all other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

     5.3 Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment and Waiver shall not operate as a waiver of any
right, power or remedy of the Lenders, the Lender Agents or the Agent under the
Receivables Loan Agreement or any other document, instrument, or agreement
executed in connection therewith, nor constitute a waiver of any provision
contained therein.

     SECTION 6. Governing Law. THIS AMENDMENT AND WAIVER SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT
REGARD TO THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK.

     SECTION 7. Execution in Counterparts. This Amendment and Waiver may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same instrument.

     SECTION 8. Headings. Section headings in this Amendment and Waiver are
included herein for convenience of reference only and shall not constitute a
part of this Amendment and Waiver for any other purpose.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment and
Waiver to be executed by their respective officers thereunto duly authorized as
of the date first written above.



AGERE SYSTEMS RECEIVABLES FUNDING LLC, as Borrower


By: /s/ GARY WOJTASZEK
——————————————
Name: Gary Wojtaszek
Title: President



AGERE SYSTEMS INC., as Collection Agent


By: /s/ JOHN W. GAMBLE, JR.
——————————————
Name: John W. Gamble, Jr.
Title: Senior Vice President & Treasurer



WESTDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK BRANCH, as a Related Committed
Lender, as Lender Agent and as Agent


By: /s/ JON A. HELLBUSCH
——————————————
Name: Jon A. Hellbusch
Title: Director-Global Securitization Americas

By: /s/ RICHARD BIANCHI
——————————————
Name: Richard Bianchi
Title: Director-Global Securitization Americas



DRESDNER BANK AG, NEW YORK AG, NEW YORK BRANCH, as a Related Committed Lender
and as Lender Agent


By: /s/ WILL AGUIAR
——————————————
Name: Will Aguiar
Title: Vice President

By: /s/ TIMOTHY C. MADIGAN
——————————————
Name: Timothy C. Madigan
Title: Director


4

--------------------------------------------------------------------------------


PARADIGM FUNDING LLC, as a Conduit Lender


By: /s/ EVELYN ECHEVARRIA
——————————————
Name: Evelyn Echevarria
Title: Vice President



BEETHOVEN FUNDING CORPORATION, as a Conduit Lender


By: /s/ BERNARD J. ANGELO
——————————————
Name: Bernard J. Angelo
Title: Vice President


5